FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                No. 13-55155
                Plaintiff-Appellee,
                                            D.C. No.
ALL FUNDS IN BLUFFVIEW                   2:11-cv-05472-
SECURITIES ACCOUNTS, LP,                   AHM-AGR
                       Defendant,

                 v.                        OPINION

ANGELA MARIA GOMEZ AGUILAR;
ENRIQUE FAUSTINO AGUILAR
GOMEZ; GRUPO INTERNACIONAL DE
ASESORES S.A.,
             Claimants-Appellants.


      Appeal from the United States District Court
          for the Central District of California
       A. Howard Matz, District Judge, Presiding

                Argued and Submitted
       February 10, 2015—Pasadena, California

                  Filed April 10, 2015

    Before: Consuelo M. Callahan, Paul J. Watford,
         and John B. Owens, Circuit Judges.
2                 UNITED STATES V. AGUILAR

                           SUMMARY*


                        Default Judgment

    The panel affirmed the district court’s denial of
claimants’ Fed. R. Civ. 60(b)(1) motion to set aside a default
judgment for forfeiture of funds held in a brokerage account.
The panel held that courts reviewing a Fed. R. Civ. P. 60(b)
motion to set aside a default judgment must apply the factors
outlined in Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984)
(per curiam), to ensure that the “extreme circumstances”
policy is recognized, but a district court is not required to
articulate on the record particular “extreme circumstances”
before it denies the motion. Applying the Falk factors, the
panel held that claimants had no meritorious defense, and
concluded that the district court did not abuse its discretion in
denying their Rule 60(b)(1) motion.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                   UNITED STATES V. AGUILAR                              3

                             COUNSEL

Fernando L. Aenlle-Rocha (argued) and Arash Sadat, White
& Case LLP, Los Angeles, California, for Claimants-
Appellants.

Jennifer Resnik (argued) and Robert E. Dugdale, Chief,
Criminal Division, Assistant United States Attorneys, and
André Birotte Jr., United States Attorney, Los Angeles,
California, for Plaintiff-Appellee.


                              OPINION

OWENS, Circuit Judge:

    Angela Maria Gomez Aguilar (“Angela”), Enrique
Faustino Aguilar Gomez (“Enrique Jr.”), and Grupo
Internacional de Asesores S.A. (“Grupo”) (collectively the
“Appellants”) appeal the district court’s denial of their
Federal Rule of Civil Procedure 60(b)(1) motion to set aside
a default judgment for forfeiture. We have jurisdiction under
28 U.S.C. § 1291, and we affirm.1



 1
   Appellants and the government have both moved for judicial notice of
a number of documents. We grant the government’s motion in full. See
United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc.,
971 F.2d 244, 248 (9th Cir. 1992) (“[W]e may take notice of proceedings
in other courts, both within and without the federal judicial system, if
those proceedings have a direct relation to matters at issue.” (internal
quotation marks omitted)). We grant Appellants’ motion in part as to the
four documents from the related criminal case, see id., and deny it in part
as to the FBI Form 302 memorandum, see In re Citric Acid Litig.,
191 F.3d 1090, 1105 (9th Cir. 1999) (declining to resolve dispute over
4                 UNITED STATES V. AGUILAR

        I. FACTS AND PROCEDURAL HISTORY

A. Preliminary        Proceedings,       Criminal      Trial,    and
   Dismissal

    Angela and her husband Enrique Faustino Aguilar
Noriega (“Enrique Sr.”) were stockholders of and controlled
Grupo, a Panamanian corporation. In December 2008, as part
of a long-term Foreign Corrupt Practices Act (“FCPA”)
investigation, the government seized approximately $2.4
million held at one time in Grupo’s name in a brokerage
account. The government believed that illegal payments to
Mexican officials had been funneled through Grupo’s
account. In June 2009, the government, Angela, and Enrique
Sr. entered into a stipulation to delay the filing of a civil
forfeiture complaint against the seized funds pending the
outcome of the criminal investigation.

    In August 2010, agents arrested Angela while she was
traveling in Texas for business. An initial indictment was
filed, with a superseding indictment returned shortly
thereafter. It charged Angela with one count of conspiracy to
commit money laundering and one count of money
laundering.2 It also charged two individuals and their
American company with conspiracy to violate the FCPA and
five substantive FCPA violations. All charges concerned the




whether “an FBI investigative report” was a proper subject of judicial
notice because it “would not change the result in this case”).
    2
     The superseding indictment also charged Enrique Sr. with various
related crimes (including conspiracy to violate the FCPA and launder
funds), but he remained a fugitive during the relevant time period.
                   UNITED STATES V. AGUILAR                            5

alleged bribes to Mexican officials that the American firm
funneled through Grupo.

     Before and during trial, the defendants repeatedly moved
to dismiss the superseding indictment for prosecutorial
misconduct. Shortly before jury deliberations began, two of
Angela’s co-defendants again moved to dismiss the
superseding indictment for prosecutorial misconduct (Angela
did not join this motion). On May 10, 2011, the jury found
Angela and her co-defendants guilty.3 On June 3, 2011,
Angela and the government agreed, among other things, that
she would not contest any civil or criminal forfeiture
proceedings, and would take the steps necessary to pass clear
title for the Grupo brokerage account to the United States.
She also agreed that the funds in the brokerage account could
be forfeited. In exchange for these concessions, the
government agreed to recommend a sentence of time served
and three years of supervised release. The district court
accepted the agreement, and Angela returned to Mexico.

    Despite the guilty verdict, the co-defendants’ misconduct
motion remained pending. After an extensive hearing and
significant briefing, the district court concluded in a lengthy
order on December 1, 2011 that the government had engaged
in significant misconduct, ranging from permitting an agent
to testify falsely before the grand jury to “recklessly fail[ing]
to comply with its discovery obligations.” The district court
vacated the co-defendants’ convictions and dismissed the
superseding indictment. The government filed a notice of
appeal, but ultimately declined to challenge the December 1



 3
   The district court granted Angela’s Federal Rule of Criminal Procedure
29 motion as to the substantive money laundering count.
6                  UNITED STATES V. AGUILAR

order. The district court granted Angela’s subsequent
unopposed motion to vacate her conviction.

B. The Civil Forfeiture Litigation

    On June 30, 2011, the government filed a civil complaint
seeking forfeiture of the Grupo funds in the brokerage
account. In November 2011, the clerk entered a default
against Angela, Enrique Sr., Grupo, and all other potential
claimants. After correspondence with counsel for Angela,
Enrique Sr., and Grupo, the government filed a motion for
entry of default judgment, which Angela, Enrique Jr. (the son
of Angela and Enrique Sr.), and Grupo opposed. Following
a hearing, the district court granted the government’s motion
for entry of default judgment. The court then denied
Appellants’ motion to set aside the default judgment under
Rule 60(b)(1).

    Under Rule 60(b)(1), a court may set aside a default
judgment for “mistake, inadvertence, surprise, or excusable
neglect.” Applying our decision in United States v. Signed
Personal Check No. 730 of Yubran S. Mesle, 615 F.3d 1085,
1091 (9th Cir. 2010), the district court listed the three
disjunctive factors used to determine if “excusable neglect”
could permit setting aside the Appellants’ default: “(1)
whether the party seeking to set aside the default engaged in
culpable conduct that led to the default; (2) whether it had no
meritorious defense; or (3) whether reopening the default
judgment would prejudice the other party.”4 After concluding
that Appellants had acted culpably and Enrique Jr. lacked



 4
   Because the government did not contest prejudice, the district court did
not address this factor.
                   UNITED STATES V. AGUILAR                            7

standing to contest the forfeiture,5 the district court examined
the two potential defenses that Angela and Grupo had
asserted. It rejected the innocent owner defense for Angela,
as she was a shareholder in Grupo, but not an owner of the
funds.6 In the alternative, the district court concluded that
any interest she had was “after-acquired” and thus did not fall
within 18 U.S.C. § 983(d)(2). The district court also rejected
the arguments of Angela and Grupo that the civil complaint
failed to state a claim, as the allegations were sufficient to
meet the government’s burden at this initial stage.

    Because the defendants could not allege a meritorious
defense, the district court refused to set aside the default
judgment. The court did not specifically articulate any
“extreme circumstances” justifying entry of default and
default judgment.

                II. STANDARD OF REVIEW

     A district court’s denial of a motion to set aside a default
judgment under Rule 60(b)(1) is reviewed for abuse of
discretion. Brandt v. Am. Bankers Ins. Co. of Fla., 653 F.3d
1108, 1110 (9th Cir. 2011). “[T]he first step of our abuse of
discretion test is to determine de novo whether the trial court
identified the correct legal rule to apply to the relief
requested. . . . [T]he second step of our abuse of discretion
test is to determine whether the trial court’s application of the


 5
   We omit the district court’s discussion of both issues because we need
not reach either to resolve this case.
     6
    No one asserted that Grupo (which funneled the payments to the
Mexican officials) was an “innocent owner” of the contested funds, so we
do not address that issue here.
8                UNITED STATES V. AGUILAR

correct legal standard was (1) ‘illogical,’ (2) ‘implausible,’ or
(3) without ‘support in inferences that may be drawn from the
facts in the record.’” United States v. Hinkson, 585 F.3d
1247, 1261–62 (9th Cir. 2009) (en banc) (quoting Anderson
v. City of Bessemer City, 470 U.S. 564, 577 (1985)).

                      III. DISCUSSION

     When a defendant seeks relief under Rule 60(b)(1) based
upon “excusable neglect,” “a court must consider[ ] three
factors: (1) whether [the party seeking to set aside the default]
engaged in culpable conduct that led to the default; (2)
whether [it] had [no] meritorious defense; or (3) whether
reopening the default judgment would prejudice the other
party.” Mesle, 615 F.3d at 1091 (alterations in original)
(internal quotation marks omitted). “This standard . . . is
disjunctive, such that a finding that any one of these factors
is true is sufficient reason for the district court to refuse to set
aside the default.” Id. Courts often refer to these factors as
the “Falk factors” because they were first articulated in our
decision in Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984)
(per curiam).

A. “Extreme Circumstances”

    Before addressing the Falk factors, we must decide if our
precedent requires a district court to state why a particular
case presents “extreme circumstances” that would permit a
default judgment to stand, even when it faithfully applies the
Falk factors. Appellants rely heavily on language in Mesle to
argue that the failure to do so mandates automatic reversal.
To answer this question, we start with the origin of the phrase
“extreme circumstances.”
                   UNITED STATES V. AGUILAR                            9

     In Falk, we articulated “two policy concerns” that guide
our review of Rule 60(b) motions in the default judgment
context. The first was that Rule 60(b) is “remedial” and
“must be liberally applied.” The second was that a default
judgment “is a drastic step appropriate only in extreme
circumstances; a case should, whenever possible, be decided
on the merits.” Id. at 463. To ensure that we carried out
these two policies, we adopted the now familiar three-factor
test when “considering a motion to reopen a default judgment
under Rule 60(b).” Id. (citing Gross v. Stereo Component
Sys., 700 F.2d 120, 122 (3d Cir. 1983)).

    The “extreme circumstances” policy language was
intended to remind courts that default judgments are the
exception, not the norm, and should be viewed with great
suspicion. When courts apply these factors, they must keep
this policy concern in mind. However, nothing in Falk (or
any other published decision) requires courts, in addition to
applying these three factors, to articulate why a particular
case presents “extreme circumstances.” Our court has
applied the Falk factors many times to ensure that default
judgments are entered only in extreme circumstances, but has
never imposed the “magic words” requirement that
Appellants seek.7 As we have explained: “The Falk factors


 7
    See, e.g., Brandt, 653 F.3d at 1111–12; Emp. Painters’ Trust v. Ethan
Enters., Inc., 480 F.3d 993, 1000–01 (9th Cir. 2007); Franchise Holding
II, LLC v. Huntington Rests. Grp., Inc., 375 F.3d 922, 925–27 (9th Cir.
2004); Laurino v. Syringa Gen. Hosp., 279 F.3d 750, 753–54 (9th Cir.
2002); Speiser, Krause & Madole P.C. v. Ortiz, 271 F.3d 884, 886–87 (9th
Cir. 2001); TCI Grp. Life Ins. Plan v. Knoebber, 244 F.3d 691, 696–700
(9th Cir. 2001); Richmark Corp. v. Timber Falling Consultants, Inc.,
937 F.2d 1444, 1448–49 (9th Cir. 1991); Alan Neuman Prods., Inc. v.
Albright, 862 F.2d 1388, 1391–92 (9th Cir. 1988); Cassidy v. Tenorio,
856 F.2d 1412, 1415–17 (9th Cir. 1988); Direct Mail Specialists, Inc. v.
10                UNITED STATES V. AGUILAR

quite effectively capture in the default judgment context the
very equitable factors involved in the balance between the
competing interests in assuring substantial justice and in
protecting the finality of judgments that underlies Rule
60(b)(1).” TCI Grp., 244 F.3d at 696. In other words,
faithful application of the Falk factors ensures that default
judgments will stand only in extreme circumstances. There
is no need to require district courts, in addition to applying
these factors, to explain why a particular case is “extreme.”

    A rule to the contrary would make little sense. For
example, if a claimant has no meritorious defense to a
forfeiture complaint (as is the case here), then it is unclear
what a further inquiry into “extreme circumstances” would
accomplish: “If . . . the defendant presents no meritorious
defense, then nothing but pointless delay can result from
reopening the judgment.” Id. at 697; see also Haw.
Carpenters’ Trust Funds v. Stone, 794 F.2d 508, 513 (9th Cir.
1986) (“To permit reopening of the case in the absence of
some showing of a meritorious defense would cause needless
delay and expense to the parties and court system.”). A
complete lack of meritorious defenses itself constitutes an
extreme circumstance.

   A straightforward reading of Mesle confirms this
conclusion. In Mesle, we reversed a district court’s refusal to




Eclat Computerized Techs., Inc., 840 F.2d 685, 690 (9th Cir. 1988);
Meadows v. Dominican Republic, 817 F.2d 517, 521–22 (9th Cir. 1987);
Benny v. Pipes, 799 F.2d 489, 494 (9th Cir. 1986); Pena v. Seguros La
Comercial, S.A., 770 F.2d 811, 814–15 (9th Cir. 1985).
                   UNITED STATES V. AGUILAR                           11

set aside entry of default against the pro se claimant.8 We
explained that the district court “ignored our oft stated
commitment to deciding cases on the merits whenever
possible, and held Mesle, a layman working without the aid
of an attorney, to the same standards to which we hold
sophisticated parties acting with the benefit of legal
representation.” 615 F.3d at 1091. We faulted the district
court for “turning the court’s attention to everyday oversights
rather than to whether there were any extreme
circumstances.” Id. We did not hold that the failure to recite
the words “extreme circumstances” automatically qualifies as
a reversible abuse of discretion. Rather, we simply held that,
in applying the Falk factors, the district court “failed to apply
this consideration when evaluating Mesle’s conduct.” Id. at
1093. As we put it another way in the conclusion, “[m]ore
generally,” the district court “engaged in its analysis without
demonstrating a proper awareness that ‘judgment by default
is a drastic step appropriate only in extreme circumstances; a
case should, whenever possible, be decided on the merits.’”
Id. at 1095 (quoting Falk, 739 F.2d at 463).

    We confirm our three decades of precedent holding that
courts reviewing a motion to set aside a default judgment
must apply the Falk factors to ensure that the “extreme
circumstances” policy is recognized. However, nothing in
Rule 60(b) nor our precedent requires a district court to
articulate on the record particular “extreme circumstances”
before it denies a motion to set aside a default judgment.


 8
   The standard for determining whether to set aside entry of default for
“good cause” under Rule 55(c) “is the same as is used to determine
whether a default judgment should be set aside under Rule 60(b).” Mesle,
615 F.3d at 1091. This factual difference is thus immaterial to our
analysis.
12              UNITED STATES V. AGUILAR

B. Meritorious Defense

    We now apply the Falk factors. A district court may deny
relief under Rule 60(b)(1) when the moving party has failed
to show that she has a “meritorious defense.” “All that is
necessary to satisfy the ‘meritorious defense’ requirement is
to allege sufficient facts that, if true, would constitute a
defense: ‘the question whether the factual allegation [i]s true’
is not to be determined by the court when it decides the
motion to set aside the default. Rather, that question ‘would
be the subject of the later litigation.’” Mesle, 615 F.3d at
1094 (alteration in original) (citation omitted) (quoting TCI
Grp., 244 F.3d at 700). This approach is consistent with the
principle that “the burden on a party seeking to vacate a
default judgment is not extraordinarily heavy.” TCI Grp.,
244 F.3d at 700. Appellants contend that they have two
potentially meritorious defenses: (1) Angela and Enrique Jr.
argue that they are innocent owners of the funds in the Grupo
Account; and (2) all three Appellants argue that the
government’s complaint fails to state a claim.

     We start with Angela and Enrique Jr.’s innocent owner
defense. Under 18 U.S.C. § 983(d)(1), “[a]n innocent
owner’s interest in property shall not be forfeited under any
civil forfeiture statute.” Angela and Enrique Jr. argue that
this provision applies because they were unaware of the
alleged bribery scheme. Even if they were in the dark, the
problem for Angela and Enrique Jr. is that they lack “an
ownership interest in the specific property sought to be
forfeited,” 18 U.S.C. § 983(d)(6)(A). As the district court
recognized, there is “no allegation that Angela [and Enrique
Jr.] personally owned any of the funds” in the Grupo Account
because—“as a shareholder”—neither “hold[s] legal title to
any of [Grupo’s] assets.” See also Dole Food Co. v.
                 UNITED STATES V. AGUILAR                     13

Patrickson, 538 U.S. 468, 474–75 (2003) (“A basic tenet of
American corporate law is that the corporation and its
shareholders are distinct entities. An individual shareholder,
by virtue of his ownership of shares, does not own the
corporation’s assets . . . .” (citations omitted)); United States
v. Bennett, 621 F.3d 1131, 1136 (9th Cir. 2010) (“As early as
1926, the Supreme Court recognized that ‘[t]he owner of the
shares of stock in a company is not the owner of the
corporation’s property.’ While the shareholder has a right to
share in corporate dividends, ‘he does not own the corporate
property.’” (alteration in original) (citation omitted) (quoting
R.I. Hosp. Trust Co. v. Doughton, 270 U.S. 69, 81 (1926))).

    Angela and Enrique Jr.’s only response to this claim is
that Panamanian, not American, corporate law governs
whether they have a personal ownership interest in the Grupo
Account. However, Angela and Enrique Jr. have failed to
cite any Panamanian statutes or cases that show how
Panamanian corporate law differs from American corporate
law in this context, either here or before the district court. As
a result, though the burden of alleging a potentially
meritorious defense is “minimal,” Mesle, 615 F.3d at 1094,
we will not “manufacture” this argument for them,
“particularly when, as here, a host of other issues are
presented for review,” Greenwood v. FAA, 28 F.3d 971, 977
(9th Cir. 1994).

    We next consider Appellants’ joint defense that the
government’s complaint fails to state a claim. “In rem
forfeitures are conducted in accordance with the
Supplemental Rules for Certain Admiralty and Maritime
Claims.” United States v. Real Prop. at 2659 Roundhill Dr.,
194 F.3d 1020, 1024 n.3 (9th Cir. 1999).            Under
Supplemental Rule G(2)(f), the government’s complaint must
14               UNITED STATES V. AGUILAR

“state sufficiently detailed facts to support a reasonable belief
that the government will be able to meet its burden of proof
at trial.” Few courts have interpreted Supplemental Rule
G(2)(f), but the advisory committee’s note indicates that the
language is designed to codify the “standard” that “has
evolved” from case law interpreting its predecessor—
Supplemental Rule E(2)(a)—and “carr[y] this forfeiture case
law forward without change.” Supplemental Rule E(2)(a)
requires that a complaint in an admiralty action “state the
circumstances from which the claim arises with such
particularity that the defendant or claimant will be able,
without moving for a more definite statement, to commence
an investigation of the facts and to frame a responsive
pleading.”

    The leading case on Supplemental Rule E(2)(a)—again as
identified by the advisory committee’s note to Supplemental
Rule G(2)—is United States v. Mondragon, 313 F.3d 862 (4th
Cir. 2002). See Gang Luan v. United States, 722 F.3d 388,
398 & n.14 (D.C. Cir. 2013) (interpreting the advisory
committee’s note as “explaining that Supplemental Rule
G(2)(f) was intended to codify the interpretation of Rule
E(2)(a) set out in Mondragon”). In Mondragon, the Fourth
Circuit was clear that Supplemental Rule E(2)(a) does not
articulate an onerous standard. Looking to the text of the
rule, it held that a complaint must “state[] the circumstances
giving rise to the forfeiture claim with sufficient particularity
that [the claimant] [can] commence[] a meaningful
investigation of the facts and draft[] a responsive pleading”
and “permit a reasonable belief for pleading purposes that
[the property in question] . . . [is] subject to forfeiture.” Id. at
866-67.
                UNITED STATES V. AGUILAR                    15

     Though we have held that this is a higher standard than
“notice pleading,” see United States v. $191,910.00 in U.S.
Currency, 16 F.3d 1051, 1068 (9th Cir. 1994), the
government’s complaint meets this low bar. In substance, the
government’s complaint mirrors the superseding indictment.
It sets out the various payments from Lindsey Manufacturing
to Grupo, describes the various ways in which Enrique Sr.
bribed Mexican officials, and then details the various
contracts that Lindsey Manufacturing obtained as a result of
these bribes. Though Appellants are correct that there are
potential issues with the government’s case—including some
that the district court explicitly identified in its December 1
order—the facts detailed in the complaint “permit a
reasonable belief” that the Grupo Account is subject to
forfeiture and allow Appellants to “draft[] a responsive
pleading.” The Appellants’ detailed responses to the
government’s allegations in their briefing here and before the
district court bear out the latter point.

    Even if, as the Appellants argue, the government may not
be able to show all of the claimed funds are tainted and
subject to forfeiture, this does not render the complaint
deficient. We have consistently instructed district courts to
wait until trial to adjudicate arguments that a portion of the
property that the government claims is not subject to
forfeiture. See, e.g., United States v. Two Tracts of Land in
Cascade Cnty., 5 F.3d 1360, 1362 (9th Cir. 1993) (holding
that “a triable issue of fact remain[ed]” as to whether a
“fractional interest” of the claimant’s home was not subject
to forfeiture); United States v. Real Prop. Located at Section
18, 976 F.2d 515, 517-18 (9th Cir. 1992) (remanding to allow
the claimant to “hav[e] her day in court” concerning her
argument that part of the seized lot was not subject to
forfeiture); see also United States v. One Parcel of Real
16                  UNITED STATES V. AGUILAR

Prop., 921 F.2d 370, 375 (1st Cir. 1990) (“Whether none, all,
or only a portion of the defendant property is forfeitable is not
determined at the pleadings stage, but at trial.”). The
corollary of this instruction is that the government need not
show that all of the claimed property is tainted to satisfy
Supplemental Rule G(2)(f). Similarly, there is no merit to
Appellants’ argument that the government’s complaint is
legally insufficient because it relies on the lowest
intermediate balance rule. Since tracing is not at issue at the
motion to dismiss stage, the government’s current legal
theory is irrelevant. As we have said before in this context,
“the government is not required to prove its case simply to
get in the courthouse door.” United States v. Real Prop.
Located at 5208 Los Franciscos Way, 385 F.3d 1187, 1193
(9th Cir. 2004).

    As a result, Appellants have no meritorious defense.
Because this was “sufficient reason for the district court to
refuse to set aside the default,” Mesle, 615 F.3d at 1091, we
decline to reach the other two Falk factors.9

                        IV. CONCLUSION

   In sum, the district court did not err by failing to articulate
why this case presents “extreme circumstances.” Though


  9
    We also decline to reach the question of Enrique Jr.’s standing. See
Noel v. Hall, 568 F.3d 743, 748 (9th Cir. 2009) (“[W]e need not reach the
question of the precise scope of statutory standing; such standing, unlike
constitutional standing, is not jurisdictional. We can thus bypass the issue
when, as is the case here, the plaintiff’s claims would fail anyway.”
(citation omitted)); see also United States v. $11,500.00 in U.S. Currency,
710 F.3d 1006, 1012–13 & n.2 (9th Cir. 2013) (distinguishing compliance
with the “requirements of forfeiture claim rules” from the requirements of
“Article III standing” (alterations omitted)).
                UNITED STATES V. AGUILAR                  17

district courts should be mindful that default judgments are
disfavored when applying the Falk factors to Rule 60(b)(1)
motions, no magic words are required. In the absence of a
meritorious defense, we conclude that the district court did
not abuse its discretion in denying Appellants’ Rule 60(b)(1)
motion.

   AFFIRMED.